DETAILED ACTION
                                     Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	Claims 1-20 are presented for examination.

                                
		        Specification
3.	The specification is objected to because:                    
The Cross-Reference to Related Applications section in paragraph [0001] of the specification does not provide the status of U.S. application serial no. 15/956,724 (i.e., now U.S. Patent No. 10,847,211, issued 11/24/2020).

			            Drawings
4.	The formal drawings are accepted. 

              
                                      Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



For the purpose of illustration, only claim 8 of the instant application is compared with claims 14 of the '211 application in the following 

Instant Application No. 17,101,610
U.S. Patent No. 10,847,211
8. An integrated circuit, comprising:

first circuitry having multiple first latches per data bit that latch multiple data signals per data bit based on a single clock; 


second circuitry having a single second latch per data bit that latches a single data signal per data bit based on the single clock; 





and logic circuitry having logic that is coupled between the first circuitry and the second circuitry, wherein the logic receives the multiple latched data signals from the multiple first latches per data bit and provides a single data signal to the single second latch for output as a single latched output data signal based on the single clock.

14. An integrated circuit, comprising: 

first latch circuitry having first latches that receive and latch input data signals, wherein the first latches operate in a first clock phase; 

second latch circuitry having a single second latch that receives the latched input data signals from the first latches and outputs a single latched data signal, wherein the single second latch operates in a second clock phase that is different than the first clock phase; 


and transitional logic circuitry coupled between the first latch circuitry and the second latch circuitry, wherein the transitional logic circuitry receives the input data signals from the first latch circuitry and generates a single data signal that is provided to the single second latch for output as the single latched data signal.




				RATIONALS
From the above claims comparison, one can see that claim 8 of the instant application claims variously the same limitations/steps as that of claim 14 of the '211 patent. It is deemed obvious to those skilled in the art of claim drafting to replace a certain term in 
Other parallel independent claims 1 and 14 of the instant application have corresponding issues with the independent claim 14 of ‘211’ patent are also rejected under obviousness-type double patenting. 
Dependent claims are deemed obvious over the dependent claims of the '996 patent for the same rationales discussed above.

   Allowable Subject Matter
                                                                                          
6.	Claims 1-20 would be allowable if the applicant files Terminal Disclaimer to overcome the rejection(s) under obvious-type non-statutory double patenting, set forth in this Office action.

                                     Conclusion
7.	The following List of prior art, made of record and not relied upon, is/are considered pertinent to applicant's disclosure:
Patent Documentation:
US 10938383        Hwang et al. 
US 20160349320      Kataria et al. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ESAW T ABRAHAM/Primary Examiner, 
Art Unit 2112